Title: To John Adams from Rufus King, 3 October 1786
From: King, Rufus
To: Adams, John


     
      Dr Sir,
      New york 3 Oct. 1786
     
     You will undoubtedly hear much of the tumultuous and irregular conduct of a considerably numerous class of people in the western counties of massachusetts— the same temper which appears to have collected these illegal Assemblies in Massachusetts, has shewn itself in New Hampshire; but General Sullivan, who is now President of that State, by very proper and decisive Measures has put an End to these unjustifiable proceedings in that country— Perhaps in Massachusetts, considering the prostrate situation of our commerce, the Government have pressed the subject of Taxes, of the direct Kind, beyound what prudence would authorise; the amount of Taxes laid on the Citizens of that State, in one form and another, and for the purposes of the Union, the State, the counties, & towns, including the Support of the Clergy & the town schools, in the course of the year 1786, will not be less then the sum of One Million & a Half of Dollars; the whole of this Sum, excepting about 250, or, 300 Thousand Dollars which are raised by Imposts & Excises, must be raised from the People by an immediate and direct apportionment upon the Polls & Estates of the Inhabitants— Perhaps this Apportionment

may be nearly equal to One third part of the Rents or income of the Estates of all the Inhabitants—
     The operation of these heavy Taxes, in connection with the pressure of the Creditors upon their Debtors for their private Demands has occasioned an Opposition to the judicial Courts in the Counties of, Middlesex, Bristol, Worcester, Hampshire & Berkshire; and the Opposition has been so considerable that in some of these counties, the lower court has been obliged to adjourn without doing any Business— the General Court are now sitting, and without Doubt they will pursue such Measures as shall redress all the real Greivances of the People, and establish the honor and Energy of our Government—
     You will see this business greatly magnified, and tories may rejoice— But all will be well—
     With sincere Respect, Dr. Sir / Your Ob. & very Hbl. Servt.
     
      Rufus King
     
    